United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
U.S. MARSHALS SERVICE, Concord, NH,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1688
Issued: June 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 15, 2011 appellant, through his attorney, filed a timely appeal from the May 9,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) which affirmed
a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
an eight percent permanent impairment of his left leg for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 17, 2001 appellant, then a 44-year-old Chief Deputy U.S. Marshal, was
injured while moving a file cabinet. OWCP accepted his claim for aggravation of arthritis of the
spine. Appellant received wage-loss compensation benefits.2
In a February 21, 2001 report, Dr. William J. Bruton, a Board-certified orthopedic
surgeon, noted that appellant was seen for back pain. Lumbar spine x-rays showed significant
narrowing at L5-S1 and diagnosed degenerative disc disease. A February 26, 2001 magnetic
resonance imaging (MRI) scan of the lumbar spine read by Dr. Gerard V. Smith, a Boardcertified diagnostic radiologist, revealed moderate degenerative disc disease, facet arthritis at L45 without spinal foraminal stenosis, central disc herniation at L5-S1 with extensive degenerative
disc disease, mild-to-moderate facet arthritis and reactive narrow changes in the adjacent
vertebral bodies.
In an April 10, 2002 report, Dr. William C. Meade, a Board-certified orthopedic surgeon
and an OWCP referral physician, noted appellant’s history and examined appellant. Reflexes in
the lower extremities were equal and no clonus. Sensation in the left L5 distribution was
decreased and it was possible his extensor hallucis longus on the left side was weak. Dr. Meade
noted that the straight leg test was positive at 80 degrees causing left buttocks pain. He noted
that appellant was able to touch his toes, with his knees bent to six inches off the floor.
Dr. Meade also found that appellant had 10 degrees of extension and a lateral bend of 15 degrees
both ways.
On April 1, 2010 appellant filed a claim for a schedule award. He submitted a
January 18, 2010 report from Dr. David Weiss, an osteopath,3 who described the history of
injury and examined appellant. Using the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (6th ed. 2009) (hereinafter, A.M.A., Guides), he rated 36
percent impairment to the left leg. Appellant complained of daily and constant low back pain
and stiffness. He had radicular pain into the bilateral lower extremities, left greater than right,
with numbness and tingling into the left lower extremity and foot. Appellant had difficulty with
household chores and caring for his children but did not have any difficulty with his self-care.
He could sit and stand comfortably for five minutes but had difficulty when walking more than
20 minutes and sleeping. Appellant also had difficulty with climbing stairs, going from a seated
to a standing position, repetitive bending and twisting and lifting more than 50 pounds. This
resulted in him no longer being able to engage in basketball, golf, working out at the gym or
prolonged driving. Dr. Weiss explained that appellant had a pain level from 2 to 8 out of 10
involving the lumbar spine as objectified by using the visual analogue scale. The Pain Disability
Questionnaire (PDQ) revealed a raw score of 71, which was equivalent to a moderate pain
disability. Appellant ambulated with a slapping gait with the left leg consistent with early drop
foot pathology. The lumbar spine had muscle spasm and tenderness over the posterior midline
and posterior superior iliac spine had tenderness bilaterally. There was also tenderness at the
2

Appellant has a prior claim No.xxxxxx112 for a low back injury on March 1, 1991.
conservatively with physical therapy.
3

Dr. Weiss also provided findings for the right lower extremity.

2

He was treated

L4-5 and L5-S1 facet joints. Appellant had found forward lumbar flexion of 50 degrees,
backward extension of 15 degrees and left lateral flexion of 10 degrees. All ranges of motion
had pain at the extremes. The sitting root sign was positive on the left at 35 degrees producing
radicular pain down the left leg. Straight leg raising was positive on the left at 75 degrees
producing radicular pain down the left leg. The extensor hallucis longus was graded at 4/5 motor
strength on the left. Manual muscle strength testing of the legs revealed the hip flexors were
graded at 3/5 on the left while the gastrocnemius was graded at 4/5 on the left. SemmesWeinstein monofilament testing revealed a diminished sensibility at 4.31 milligrams over the S1
dermatome on the left. Dr. Weiss diagnosed chronic post-traumatic lumbosacral strain and
sprain, herniated nucleus pulposus L5-Sl, right lumbar radiculopathy, post-traumatic lumbar
facet joint syndrome superimposed upon preexisting age-related facet joint arthropathy and left
foot drop. He noted appellant’s symptoms, including radicular pain into both legs, greater on the
left and numbness and tingling into the left leg to the foot.
Dr. Weiss attributed appellant’s findings to his accepted conditions and rated appellant
for peripheral nerve impairment. He utilized the net adjustment formula (GMFH-CDX) +
(GMPE-CDX) + (GMCS-CDX).4 Dr. Weiss determined that appellant had a class 1 severe
sensory deficit for the left L5 and S1 nerve roots (sciatic), which was equivalent to 12 percent.5
He utilized grade modifiers based on Functional History (GMFH) of 2 based on the PDQ score
of 71. Dr. Weiss utilized a grade modifier of 2 based on Clinical Studies (GMCS) and
determined that appellant had 14 percent impairment to the left lower extremity after net
adjustment. For the left gastrocnemius/extensor, hallucis longus (sciatic), he advised that
appellant had a class 1 and IV/V motor strength deficit or a 12 percent left lower extremity
impairment.6 Dr. Weiss advised that appellant fell into a class 2 with a 3 out of 5 for motor
strength deficit left hip flexors and warranted a 14 percent left lower extremity impairment after
net adjustment.7 He combined the values and determined that final impairment to the left lower
extremity was equal to 36 percent. Dr. Weiss opined that appellant reached maximum medical
improvement on January 18, 2010.
In a report dated November 9, 2010, Dr. Christopher R. Brigham, Board-certified in
occupational medicine and an OWCP medical adviser, noted appellant’s history and reviewed
the report of Dr. Weiss. He utilized the A.M.A., Guides and determined that appellant reached
maximum medical improvement on April 10, 2002, the date of Dr. Meade’s evaluation.
Dr. Brigham explained that Dr. Weiss’ objective findings did not support his rating. He noted

4

A.M.A., Guides 521.

5

Id. at 535.

6

Id.

7

Id.

3

that evaluating spinal nerve impairment (such as radiculopathy affecting the extremities) under
the A.M.A., Guides was discussed in the July/August issue of The Guides Newsletter.8
Dr. Brigham explained that the A.M.A., Guides did not provide a separate approach to rating
spinal nerve impairments affecting the extremities but that the proposed tables in the newsletter
provided a process for such a rating. He explained that “[t]he proposed new tables provided
values for rating spinal nerve impairment by means of the process defined for the [s]ixth
[e]dition in rating peripheral nerve injuries. Due to the need for consistency with the [s]ixth
[e]dition’s Chapter 17, The Spine and Pelvis, all impairment values are class 1.” Dr. Brigham
noted that page 430 of the A.M.A., Guides explained the process for the upper extremity and
noted that the lower extremity process was similar. For the left leg, he determined that the
findings were not consistent. Dr. Brigham advised that in an earlier report, Dr. Meade reported
that appellant had decreased sensation in the left L5 distribution as well as 4+/5 weakness of the
extensor hallucus longus. He explained it was reasonable to assign impairment for mild sensory
and motor deficits due to the L5-S1 disc herniation. For motor deficits, Dr. Brigham referred to
Proposed Table 2, Spinal Nerve Impairment: Lower Extremity Impairments. He noted that
appellant was a class 1, for mild motor deficit related to the 4+/5 weakness of the extensor
hallucus longus with a default impairment of five percent of the leg. Dr. Brigham referred to
section 16.3a, Adjustment Grid -- Functional History and Table 16-6, Functional History
Adjustment -- Lower Extremities, and determined that, based on the PDQ score of 71, appellant
was assigned a grade modifier 2.9 He referred to section 16.3b, Adjustment Grid -- Physical
Examination, and advised that physical examination adjustment was excluded since this factor
was used to place in the correct diagnostic class.10 Dr. Brigham referred to section 17.3c,
Adjustment Grid -- Clinical Studies, and Table 16.8, Clinical Studies Adjustment -- Spine, and
advised that appellant was assigned a grade modifier 1, based on imaging studies confirming
mild pathology with disc injury and L5 nerve pathology.11 He concluded that appellant had a
functional history grade modifier 2, physical examination N/A and clinical studies grade
modifier 1. Dr. Brigham determined that net adjustment compared to diagnosis class 1 equated
to +1, which warranted a grade D and translated into seven percent left leg impairment for motor
deficit.
For sensory deficit, Dr. Brigham referred to Proposed Table 2, Spinal Nerve Impairment,
and utilized a class 1 rating for mild sensory deficit related to the diminished sensation in the L5
distribution, and advised that this translated to a default impairment of one percent left leg
impairment. He referred to section 16.3a, Adjustment Grid -- Functional History, and Table 166, Functional History Adjustment -- Lower Extremities12 and advised that appellant was not
8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010)
(Exhibit 1, 4). Exhibit 1 provides that impairment to the upper or lower extremities that is caused by a spinal injury
should be rated consistent with the article Rating Spinal Nerve Extremity Impairment using the sixth edition in the
July-August 2009 edition of The Guides Newsletter published by the American Medical Association. The JulyAugust 2009 edition of The Guides Newsletter is set forth at exhibit 4.
9

A.M.A., Guides 516.

10

Id. at 517.

11

Id. at 518, 519.

12

Id. at 516.

4

assigned a grade modifier as this was already used in the motor adjustment. Regarding, section
16.3b, Adjustment Grid -- Physical Examination,13 Dr. Brigham noted that physical examination
adjustment was excluded as this factor was used to place in the correct diagnostic class. He
referred to section 17.3c, Adjustment Grid -- Clinical Studies and Table 16.8, Clinical Studies
Adjustment -- Spine, and explained that appellant was assigned grade modifier 1, based on
imaging studies confirming mild pathology with disc injury and L5 nerve pathology.14
Dr. Brigham determined that the net adjustment compared to diagnosis class 1 was 0, which was
equivalent to a grade C and translated into one percent leg impairment. He combined the seven
percent leg impairment for motor deficits and one percent leg impairment for sensory deficits to
arrive at eight percent impairment of the left lower extremity.15
On November 24, 2010 OWCP granted appellant a schedule award for eight percent
permanent impairment of the left leg. The award covered a period of 23.04 weeks from April 10
to September 18, 2002.
In a letter dated December 20, 2010, appellant’s representative requested a telephonic
hearing, which was held on April 4, 2011.
In a December 17, 2010 report, Dr. Weiss disagreed with the findings of Dr. Brigham.
He noted that, while permanent impairment evaluation must be performed in accordance with the
A.M.A., Guides, Dr. Brigham used The Guides Newsletter to calculate impairment. He
suggested that it was not the appropriate standard to evaluate schedule losses. Dr. Weiss noted
that OWCP’s medical adviser relied on Dr. Meade’s April 10, 2002 findings. He further noted
that Semmes-Weinstein monofilament testing was not performed to ascertain the degree of
sensory deficit and a mild sensory deficit was arbitrarily assigned by the medical adviser to
calculate the sensory impairment in the left leg. Dr. Weiss noted that he agreed regarding the
grade modifier for functional history. Regarding clinical studies, he noted that OWCP’s medical
adviser found a grade 1, whereas he believed that appellant was a grade 2 based on the need to
undergo anterior lumbar underbody fusion. Dr. Weiss opined that his January 18, 2010 findings
were valid and in accordance with the A.M.A., Guides.
In a May 9, 2011 decision, an OWCP hearing representative affirmed the November 24,
2010 decision.16 He found that Dr. Brigham properly applied the A.M.A., Guides and that his
opinion represented the weight of the medical evidence.

13

Id. at 517.

14

Id. at 518 and 519.

15

Dr. Brigham determined that there was no impairment on the right leg.

16

OWCP’s medical adviser also noted that appellant had claimed a schedule award for the right lower extremity;
but advised that OWCP had not issued a decision regarding this.

5

LEGAL PRECEDENT
The schedule award provision of FECA,17 and its implementing federal regulations,18 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.19 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.20
For decisions issued after May 1, 2009, the sixth edition will be used.21
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on GMFH, GMPE and GMCS.22 The net adjustment formula is (GMFH-CDX) + (GMPECDX) + (GMCS-CDX).23
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.24 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.25
ANALYSIS
In support of his claim for a schedule award, appellant provided reports dated January 18
and December 17, 2010 from Dr. Weiss who examined appellant and provided an impairment
rating of 36 percent for the left leg. Dr. Weiss based his impairment calculation upon peripheral
nerve impairments at Table 16-12.26 However, the sixth edition of the A.M.A., Guides provides
17

5 U.S.C. § 8107.

18

20 C.F.R. § 10.404.

19

Id. at § 10.404(a).

20

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

21

FECA Bulletin No. 09-03 (issued March 15, 2009).

22

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

23

A.M.A., Guides 521.

24

L.J., Docket No. 10-1263 (issued March 3, 2011).

25

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
26

A.M.A., Guides 535.

6

a specific methodology for rating spinal nerve extremity impairment.27 It was designed to be
used when a particular jurisdiction mandated ratings for extremities and precluded ratings for the
spine.28 The Board notes that Table 16-12, Peripheral Nerve Impairment, is not the preferred
method adopted by OWCP for rating the lower extremities due to spinal nerve impairment.
OWCP’s medical adviser explained that Dr. Weiss did not utilize the July/August issue of The
Guides Newsletter.29 The Board notes that this is also addressed in section 16.4c Peripheral
Nerve Rating Process.30 While Dr. Weiss questioned why the newsletter was used to rate
impairment, OWCP has, as noted, adopted this approach for rating impairment to the upper or
lower extremities caused by a spinal injury.31 Board precedent is well settled that when an
attending physician’s report gives an estimate of impairment but does not address how the
estimate is based upon the A.M.A., Guides, OWCP is correct to follow the advice of its medical
adviser or consultant where he has properly applied the A.M.A., Guides.32
Dr. Brigham explained his findings for the left lower extremity in his November 9, 2010
report. As noted, he discussed why he evaluated spinal nerve impairments to the left leg under
the July/August issue of The Guides Newsletter. For the left lower extremity, Dr. Brigham had
mild sensory and motor deficits in the L5 distribution. For motor deficits, he referred to
Proposed Table 2, Spinal Nerve Impairment: Lower Extremity Impairments. In section 16.3a,
Adjustment Grid -- Functional History, and Table 16-6, Functional History Adjustment -- Lower
Extremities, based on the PDQ score of 71 appellant was assigned a grade modifier 2.33
Dr. Brigham referred to section 16.3b, Adjustment Grid -- Physical Examination, and noted that
Physical Examination Adjustment was excluded as it was used to place in the correct diagnostic
class.34 He referred to section 17.3c, Adjustment Grid -- Clinical Studies, and Table 16.8,
Clinical Studies Adjustment -- Spine, and advised that appellant was assigned a grade modifier 1,
based on imaging studies confirming mild pathology with disc injury and L5 nerve pathology.35
Dr. Brigham concluded that appellant had a functional history grade modifier 2, physical
examination N/A, and clinical studies grade modifier 1. Dr. Brigham determined that the net
adjustment compared to diagnosis class 1 is +1, which warranted a grade D and translated into
seven percent lower extremity impairment.
27

Supra note 25.

28

Id.

29

Rating Spinal Nerve Extremity Impairment using the sixth edition, The Guides Newsletter (A.M.A., Chicago,
IL), July/August 2009. See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700
(January 2010) (Exhibit 1, 4). Exhibit 1.
30

A.M.A., Guides 533.

31

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010) (Exhibit
1, 4); T.T., Docket No. 10-880 (issued November 9, 2010).
32

J.Q., Docket No. 06-2152 (issued March 5, 2008); Laura Heyen, 57 ECAB 435 (2006).

33

A.M.A., Guides 516.

34

Id.at 517.

35

Id. at 518-19.

7

Regarding a sensory deficit, Dr. Brigham explained that in Proposed Table 2, Spinal
Nerve Impairment, there was a class 1 rating for mild sensory deficit related to the diminished
sensation in the L5 distribution, which translated to a default impairment of one percent of the
leg. He referred to section 16.3a, Adjustment Grid - Functional History, and Table 16-6,
Functional History Adjustment -- Lower Extremities36 and advised that appellant was not
assigned a grade modifier as this was used in the motor adjustment. Regarding, section 16.3b,
Adjustment Grid -- Physical Examination,37 Dr. Brigham noted that physical examination
adjustment was excluded as this was used to place in the correct diagnostic class. He referred to
section 17.3c, Adjustment Grid -- Clinical Studies and Table 16.8, Clinical Studies Adjustment -Spine, advised that appellant was assigned grade modifier 1, based on imaging studies
confirming mild pathology with disc injury and L5 nerve pathology.38 Dr. Brigham determined
that the net adjustment compared to diagnosis class 1 was 0, which was equivalent to a grade C
and translated into one percent lower extremity impairment. He combined the seven percent
impairment for motor deficits and one percent for sensory deficits on the left to arrive at eight
percent left leg impairment.39 The Board finds that Dr. Brigham’s November 9, 2010 report
properly applied the findings of Dr. Weiss to the A.M.A., Guides, and establishes that appellant
has no more than an eight percent permanent impairment of his left lower under the sixth edition
of the A.M.A., Guides.
On appeal, appellant’s representative contends that Dr. Weiss’ opinion was sufficient to
create a conflict in the medical evidence. However, his opinion did not comport with the
A.M.A., Guides. Thus, Dr. Weiss’ report is insufficient to create a conflict.40 Appellant’s
representative also argued that no decision had been rendered on the right lower extremity. The
Board notes that as no decision has been rendered, it cannot address this issue on appeal.41
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he has
more than an eight percent permanent impairment of his left lower extremity, for which he
received a schedule award.

36

Id. at 516.

37

Id. at 517.

38

Id. at 518-19.

39

Id. at 604.

40

See John D. Jackson, 55 ECAB 465 (2004) (a simple disagreement between two physicians does not, of itself,
establish a conflict; to constitute a conflict of medical opinion, the opposing physicians’ reports must be of virtually
equal weight and rationale).
41

20 C.F.R. § 501.2(c).

8

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

